When the railroads accepted the offer of State aid to the extent of sharing one-half of the cost of changing grade crossings, they also accepted the requirements of the State in connection with the doing of such work, except as prohibited by Federal regulations. This is fair and reasonable. Interstate commerce is not restricted when the expense is less than it would be if the railroads had to pay the entire cost.
For this reason, I concur in the result.
CARDOZO, Ch. J., POUND, KELLOGG and O'BRIEN, JJ., concur with LEHMAN, J.; CRANE and HUBBS, JJ., concur in result in memorandum by CRANE, J.
Judgment affirmed. *Page 518